                                         Case 5:17-cv-00220-LHK Document 1365 Filed 01/18/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
                                                       Plaintiff,                           ORDER GRANTING QUALCOMM'S
                                  11
                                                                                            ADMINISTRATIVE MOTION TO
                                                 v.                                         SEAL
                                  12
Northern District of California
 United States District Court




                                  13     QUALCOMM INCORPORATED,                             Re: Dkt. No. 1352
                                                       Defendant.
                                  14

                                  15
                                              Applying the compelling reasons standard, the Court rules on Qualcomm’s motion to seal
                                  16
                                       as follows. For the Chipty Demonstrative, Qualcomm’s motion and this order use the
                                  17
                                       PowerPoint’s actual pagination.
                                  18
                                             Document                       Portions of Pages                     Ruling
                                  19    QX2778                      FTC-Nokia-0000009                 GRANTED.
                                  20    Lee Deposition              58:22                             GRANTED.
                                        Lee Deposition              58:25                             GRANTED.
                                  21    Lee Deposition              59:1                              GRANTED.
                                        Lee Deposition              59:4                              GRANTED.
                                  22    Lee Deposition              106:5-7                           GRANTED.
                                        QX9220                      Q2014FTC02110079                  GRANTED.
                                  23
                                        Chipty Demonstrative        Slide 3                           GRANTED.
                                  24    Chipty Demonstrative        Slide 14                          GRANTED.

                                  25   IT IS SO ORDERED.

                                  26   Dated: January 18, 2019                         ______________________________________
                                                                                       LUCY H. KOH
                                  27                                                   United States District Judge

                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING QUALCOMM'S ADMINISTRATIVE MOTION TO SEAL
